Appeal from an order of the Supreme Court at the Chemung County Special Term which denied appellant’s motion to open a default judgment taken against him in an action for libel. Order reversed and default opened upon these conditions: (1) that within ten days after this decision is handed down appellant pay to the respondent or his attorney the sum of twenty-five dollars costs and his disbursements on appeal; (2) that within the same period appellant stipulate to try the case at the next available Trial Term of the Supreme Court for Chemung County if respondent so elects, or in the alternative that judgment may be taken against appellant by default. If these conditions are not met the order appealed from is affirmed, with costs. All concur.